\OOQ\IO\§A-|>wl\.)»_‘

[\)[\)[\)>~»_-HH>-\i_a»d)-l>-d)-l

 

 

WRIGHT, FINLAY & ZAK, LLP
Bradley T. Wibicki, Esq. (NBN 11321)
YanXiong Li, Esq. (NBN 12807)

7785 West Sahara Avenue, Suite 200

Las Vegas, NV 89117

(702) 475-7964; Fax: (702) 946-1345
yli@, Wrightlegal.net

Atrorneysfor Defendcmt/Counterclaimant,
Golden River Investmem‘s, LLC

UNITED STATES DISTRICT COURT
DISTRICT OF_NEVADA

UNITED STATES OF AMERICA, ex rel. Case No.: 2:15-cv~01688-LDG-NJK
NORMA ARIAS BENITEZ, Relatrix; and
NORMA_ ARIAS BENITEZ,

STIPULATION AND ORDER TO
Plaintiffs, TEMPORARILY STAY CASE
PENDING SETTLEMENT

vs.
g First Request
GALLIANO, LLC and GOLDEN RIVER
INVESTl\/IENTS, LLC d/b/a GOLDEN
RIVER REALTY,

Defendants.

 

GOLDEN RIVER INVESTMENTS, LLC,
Counterclairnant,
vs.
NORMA ARIAS BENITEZ,

Counter-Defendant.

 

 

The undersigned parties, by and through their respective attorneys of record, stipulate
and request a stay of proceedings based on progress made in settlement discussions:
l. This matter involves False Claims Act Complaint filed by Plaintiff on or about

September 2, 2015 [ECF No. 6].

Page l of 3

 

 

\OOO\]O\Ul-l>b~)[\)l-*

l\)[\)[\)[\))-‘»-\)-‘>-l)-¢i--l»-\»-¢)-l»-A

 

 

2. On June 10, 2016, Plaintiff filed an Amended Complaint [ECF No. 39] adding
claims for violation of NRS 118A et seq.

3. On June 19, 2016, Defendant, Golden River filed a Counterclaim [ECF No. 40].

4. Following close of discovery, and based upon cross motions for summary
judgment and dismissal filed by the undersigned parties, the Court entered partial summary
judgment on Plaintiff’ s claim for violation of false claims act and Defendant Golden River’s
counterclaims for breach of implied covenant and unjust enrichment [ECF Nos. 66, 68].

5. A Joint Pretrial Order Was filed on March 30, 2018 [ECF No. 78].

6. On August 10, 2018, Golden River filed its Motion for Relief from Judgment,
Which is currently pending a decision [ECF No. 83].

7. The undersigned parties are engaged in settlement discussions to resolve a_ll
pending claims asserted in this action, and are hopeful that a resolution may be had, in lieu of
further motion practice and/or proceeding to trial.

8. The parties agree that if a decision is rendered on Golden River/Galliano’s
Motion for Relief from Judgment, it Would significantly delay and/or derail the progress made
by the parties in their efforts to resolve all pending claims.

9. The parties, thus, stipulate to stay this case, including the Court’s issuance of a
decision on Golden River/Galliano’s Motion for Relief from Judgment, for parties to devote
their resources to resolving this action.

10. In the event that settlement fails, then parties Will jointly file a notice to lift the

stay.

STIPULATION
IT IS HEREBY STIPULATED AND AGREED that all proceedings in this action are
stayed pending further settlement discussions between the parties;
IT IS FURTHER STIPULATED AND AGREED that if a settlement is reached, the
parties Will file a stipulation for dismissal or resolution of all pending claims in this action; and

IT IS FURTHER STIPULATED AND AGREED that if settlement discussions fail,

Page 2 of 3

 

 

\DOO\]O\UI-l>b)[\)r-~

[\-)[\.)I\)[\))-l)-*»-¢)-¢)-‘r-¢r-l)_l»-d>-l

 

 

parties Will jointly file a Notice indicating that no settlement has been reached. Upon filing of

said notice, all proceedings in this action shall be reinstated

IT IS FURTHER STIPULATED AND AGREED that regardless of parties’ progress

made in settling this action, parties shall jointly file a Status Report Within 90 days from the

entry of Order approving this Stipulation.
IT IS SO STIPULATED.

WRIGHT, FINLAY & ZAK, LLP

/s/ Yanxiong Li, Esq.

YanXiong Li, Esq.

Nevada Bar No. 12807

7785 W. Sahara Ave., Suite 200

Las Vegas, NV 89117

Attorneyfor Golden River Invesrments, LLC

HOWARD & HOWARD ATTORNEYS
PLLC

/s/ Robert Hernquist, Esq.
Robert Hernquist, Esq..

Nevada Bar No. 10616

Wells Fargo Tower, Suite 1000
3800 Howard Hughes Parkway
Las Vegas, Nevada 89169-5980
Attorneyfor Galliano, LLC

NEVADA LEGAL SERVICES, INC.

/s/ Ron Sung, Esq.

Ron Sung, Esq.

Nevada Bar No. 13047

6605 Grand Montecito PkWy., Suite 200
Las Vegas, NV 89149

Atz‘orneyfor Norma A. Benitez

M

IT IS SO ORDERED.

`“'\HZMQ /r@@

UNITED sTATEs DI'sTRfCT CoURT JUDGE

…AE earl //, 520/f

 

Page 3 of 3

 

 

